Citation Nr: 0527284	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
fragmented wound with derangement of lateral cartilage, right 
knee.

2.  Entitlement to service connection for arthritis, right 
knee.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a chronic skin 
disorder, claimed as tinea cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of an increased rating for a right knee disability 
and service connection for arthritis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the veteran 
has a current hearing loss disability.

2.  The medical evidence fails to establish that the veteran 
has tinnitus.

3.  The medical evidence fails to establish that the veteran 
has a current diagnosis of a chronic skin disorder.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability is not shown to have 
been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A skin disorder, claimed as tinea cruris, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains, in essence, that he developed hearing 
loss, tinnitus, and a skin disorder while on active duty.  He 
asserts that, as a combat veteran, he is entitled to 
consideration under the provisions of 38 U.S.C.A. § 1154(b).  
As the claims are all denied on the same legal theory, they 
will be discussed as a group.  

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Notwithstanding the veteran's claim, the Board finds that 
there is no current evidence of hearing loss, tinnitus, or a 
chronic skin disorder.  Specifically, the Board has carefully 
reviewed multiple VA outpatient treatment records, private 
medical evidence, and statements from the veteran.  
Nonetheless, the record reflects no complaints of, treatment 
for, or diagnoses of hearing loss, tinnitus, or tinea cruris.  

In addition, the record further shows in a July 1998 VA 
examination, that the veteran related that he had "jungle 
rot" while on active duty in Vietnam.  He reported that he 
had difficulty for a year or so following service but had had 
no difficulty with any skin rash in the past ten or fifteen 
years.  Physical examination revealed no abnormal skin 
findings.  The diagnoses included tinea cruris and tinea 
corpus by history with the veteran completely clear of this 
condition for 10-15 years.  

In a January 2001 note, the veteran specifically denied skin 
rashes or lesions.  Subsequent outpatient treatment records 
noted that the veteran's skin was warm and dry.  Moreover, a 
review of the record shows no complaints of, treatment for, 
or diagnosis related to any type of skin disorder.  

The Board has considered the provisions of 38 U.S.C.A. § 1154 
and note that the veteran is the recipient of a Purple Heart.  
Under the provisions of § 1154, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  

In other words, § 1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
By providing that "lay or other evidence" that meets the 
requirements of § 1154(b) shall be accepted as "sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by . . . service," 
§ 1154(b) relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims -- both as to the evidence that a 
claimant must submit in order to make such a claim well 
grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury.

Despite the provisions of § 1154(b), without a disability 
currently shown, there can be no grant of service connection.  
Given that there are no current diagnoses of hearing loss, 
tinnitus, or a chronic skin disorder, the claims must 
necessarily be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The October 2002 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, no medical examinations are required as there is 
no evidence that the veteran has been diagnosed with the 
disorders claimed.  As such, the Board concludes that the 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a chronic skin 
disorder, claimed as tinea cruris, is denied.


REMAND

With respect to the remaining claims of entitlement to a 
rating in excess of 20 percent for fragmented wound with 
derangement of lateral cartilage, right knee, and entitlement 
to service connection for arthritis, right knee, the Board 
finds that a remand is necessary.  

First, the representative correctly points out that it has 
been a number of years since the veteran's last VA 
examination for his right knee disability.  As the veteran 
has maintained that his right knee disability is worse, a 
remand is appropriate in this instance as requested.  

With respect to the claim for service connection for 
arthritis of the right knee, the current record is in 
conflict as to whether the veteran has a diagnosis of 
arthritis of the right knee.  Of note, a May 1999 X-ray 
reported mild degenerative arthritis of the right knee; 
however, a January 2002 X-ray related that the right knee was 
normal.  

Given the veteran's on-going complaints but medical conflict 
in the record, the issue will be remanded for a determination 
whether the veteran has arthritis of the right knee and, if 
shown, a medical opinion as to the etiology of arthritis.

In addition, up-to-date VA medical records should be 
obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) Miami, Florida, 
for the period from March 2002 to the 
present.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and extent of his 
service-connected right knee disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should complete the 
appropriate disability examination 
worksheets for the appellant's right knee 
disability.  The examiner is requested to 
express opinions as to whether arthritis 
of the right knee is shown and, if so, 
whether there is at least a 50 percent 
probability or greater that any arthritis 
of the right knee is related to the 
service-connected right knee disability.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


